Citation Nr: 0840419	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic sinus condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Procedural history

The veteran's initial claim of entitlement to service 
connection for chronic sinusitis was denied by the RO in a 
rating decision dated November 2, 1971.  By letter dated 
December 3, 1971, the RO informed the veteran that his claim 
for entitlement to service connection for a chronic sinusitis 
condition been denied.  He did not appeal.  

The veteran's December 2005 claim for entitlement to service 
connection for a sinus condition was denied in the April 2006 
rating decision for lack of new and material evidence.  The 
veteran disagreed and perfected an appeal.

Issue not on appeal

In a March 2007 rating decision, the RO denied service 
connection for blindness in the left eye.  The record does 
not include any indication that the veteran has disagreed 
with that decision.  Thus, the issue is not in appellate 
status and will be addressed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




FINDINGS OF FACT

1.  In an unappealed November 1971 rating decision, the RO 
denied service connection for a chronic sinusitis condition.

2.  Evidence received since the November 1971 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a sinus 
condition.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying service 
connection for a sinus condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the November 1971 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a low back condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a sinus condition.  
As was described in the Introduction, the claim was 
previously denied in an unappealed VA rating decision.  
Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board will first address preliminary matters.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO sent the veteran a letter dated January 
2006 in which the veteran was informed that he was notified 
of a decision which denied service connection for chronic 
sinusitis on December 2, 1971, and that the decision was 
final.  The veteran was informed that the claim was 
"previously denied because your chronic sinusitis . . . had 
its inception prior to service and was not aggravated during 
service beyond natural progress."  The veteran was further 
informed that in order to reopen his claim, he needed to 
present new and material evidence, and was informed what 
constituted new and material evidence.  The Board notes that 
the language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  Additionally, in a letter dated April 
2006, the RO explained why the veteran's claim was not 
supported by new evidence.


In this case, VBA also provided the veteran with notice in 
letters dated January and October 2006 of what was required 
to substantiate a claim for service connection.  
Specifically, the veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  Both notices were prior to the 
date of the last adjudication of the veteran's claim, January 
2007.  Thus, the veteran had a meaningful opportunity to 
participate in the adjudication of his service connection 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March and October 2006.  


As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his April 2007 VA Form 9, the veteran indicated he did not 
want a before a Board member.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The 'old' evidence

The evidence at the time of the November 1971 rating decision 
included the veteran's service medical records (SMR).  Those 
records essentially showed that the veteran's entry physical 
indicated a sinus condition and that the veteran suffered 
from hay fever.  A July 23, 1971, SMR entry shows the veteran 
complained of and was treated for allergies and congestion.  
September 1 and 2, 1971, entries indicate the veteran 
complained of and was treated for a "cold/allergy" and a 
headache.  Finally, a September 10, 1971, medical report 
indicated the veteran suffered from "chronic sinusitis 
refractory to medical management," that x-ray studies showed 
evidence of "chronic sinusitis involving both maxillary and 
frontal sinuses," and that the veteran's condition "existed 
prior to entry into service and has not been aggravated by 
service beyond the normal progression of the disease."  A 
September 1971 Air Force Medical Board report stated that the 
veteran's sinus condition was of undetermined origin, but was 
a condition incurred prior to service.

The November 1971 rating decision

The November 1971 rating decision identified the SMR entries 
noted above and found that the veteran's sinus condition pre-
existed service and was not aggravated during service beyond 
natural progress.  The veteran was informed of that decision 
and of his appeal rights by letter from the RO dated December 
2, 1971.  He did not appeal.

Additionally submitted information

The record reveals that the veteran has not submitted any new 
medical evidence.  He has submitted statements received in 
April, May, and November 2006 and April 2007.  In those 
statements he essentially contends that the medical treatment 
he received during service caused the sinus condition.

Analysis

As indicated in the Introduction, the RO denied the veteran's 
claim for service connection for a back condition in a 
November 1971 rating decision which was not appealed by the 
veteran.  That decision is final.  See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  The veteran now seeks to reopen his claim.  

As explained above, the veteran's claim for service 
connection for his sinus condition may only be reopened if he 
submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  

The November 1971 rating decision in essence denied the 
veteran's claim because of lack of evidence of Hickson 
elements (2) and (3): (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  With respect to element (1), 
there was a finding in the veteran's SMR that he had chronic 
sinusitis.

There is now of record statements of the veteran contending 
that his condition was caused or aggravated by medical 
treatment he received in service.  These contentions are, 
essentially, an opinion regarding the etiology of the 
veteran's condition.  It is now well established that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  In Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits, 
because the evidence does not show that the veteran's pre-
existing sinus condition was aggravated during service.  See 
38 C.F.R. § 3.156 (2008).  In the absence of such evidence, 
the veteran's claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.


ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
sinus condition is not reopened.  
The benefit sought on appeal remains denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


